United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1711
                                   ___________

Frederick James Davis,                  *
                                        *
              Appellant,                *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Missouri.
State of Missouri; St. Louis Clayton    *
County; St. Louis County Justice        * [UNPUBLISHED]
Services; St. Louis County Justice      *
Services Medical Department,            *
                                        *
              Appellees.                *
                                   ___________

                             Submitted: August 6, 2010
                                Filed: August 11, 2010

                                   ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmate Frederick James Davis appeals the district court’s preservice
dismissal of his 42 U.S.C. § 1983 complaint. We grant Davis leave to appeal in forma
pauperis, and we affirm in part and reverse in part.

      We review de novo the dismissal of Davis’s complaint, and we liberally
construe the complaint. See Whitson v. Stone County Jail, 602 F.3d 920, 922 n.1 (8th
Cir. 2010) (pro se complaint must be liberally construed, and pro se litigants are held
to lesser pleading standard than other parties); Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (preservice dismissal under 28 U.S.C. § 1915(e)(2)(B) for
failure to state claim is reviewed de novo).

       We agree with the district court that the State of Missouri is not a person for
purposes of section 1983, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64-71
(1989), and that St. Louis County Justice Services and St. Louis County Justice
Services Medical Department are subdivisions of St. Louis County and thus are not
separately suable, see Ketchum v. City of West Memphis, 974 F.2d 81, 82 (8th Cir.
1992). We also note that Davis’s request for injunctive relief has been mooted by his
transfer to a Missouri Department of Corrections facility. See Smith v. Hundley, 190
F.3d 852, 855 (8th Cir. 1999) (inmate’s claims for injunctive and declaratory relief to
improve prison conditions are moot when he is transferred to another facility and is
no longer subject to those conditions).

       We find, however, that the district court erred in dismissing the damages claim
against St. Louis County. Davis alleged that he lost 19 pounds during his 8-month
stay at the jail because he was denied sufficient food, and that he was always sick and
lacked energy to get out of bed. In our view, these allegations sufficiently state a
claim of denial of adequate food and nutrition. See Wishon v. Gammon, 978 F.2d
446, 449 (8th Cir. 1992) (prisoners have right to nutritionally adequate diet); Divers
v. Dep’t of Corr., 921 F.2d 191, 193-94 (8th Cir. 1990) (per curiam) (finding inmate’s
allegation of insufficient amounts of cold, unappetizing food prepared from restricted
menu and delivered through unsanitary food slots not frivolous; reversing preservice
dismissal to allow inmate chance to show diet was insufficient to maintain health);
Burgin v. Nix, 899 F.2d 733, 734 (8th Cir. 1990) (per curiam) (prisoner has
constitutional right to adequate diet); cf. Berry v. Brady, 192 F.3d 504, 508 (5th Cir.
1999) (suggesting that inmate claiming inadequate diet under Eighth Amendment
must allege he lost weight or suffered adverse physical effects, or was denied

                                         -2-
                                          2
nutritionally or calorically adequate diet). Significantly, Davis alleged that he
complained to the jail about his meals over the 8 months at issue, and we believe that
this sufficiently establishes that the inadequate diet could have been part of a County
policy or custom. See Russell v. Hennepin County, 420 F.3d 841, 846 (8th Cir. 2005)
(municipality may be liable under § 1983 when official municipal policy or custom
caused violation of constitutional rights; by their actions, municipal officials with final
policymaking authority may subject government to § 1983 liability); Burgin, 899 F.2d
at 734 (because control of administrative details of prison remains exclusively in
hands of prison officials, control of diet is within their discretion).

      Accordingly, we affirm the dismissal of the request for injunctive relief and the
claims against the State of Missouri, St. Louis County Justice Services, and St. Louis
County Justice Services Medical Department. We reverse the dismissal of the
damages claim against St. Louis County, and we remand for further proceedings
consistent with this opinion.
                        ______________________________




                                           -3-
                                            3